DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 have been amended.
Claims 1-17 are pending in the application and are presented to be examined upon their merits.

Response to Arguments
Claim objections
Claims objections from the previous office action is withdrawn based upon the amendments in the claim.

Claim interpretation/ Examiner’s Comments
Specification Objections-The specification was objected to as having browser executable code on pages 8-10 of the Applicant’s specification (i.e., based “locking script”). However this objection is withdrawn wherein the specification further describes the scripts using stack-based scripting language based upon stack-oriented programming and does not seem to have reliance on browser executable code.
	Intended Use-The applicant has amended the claim language of “…unlocking data available to redeem at least one first output” which indicated as intended use language because under broadest reasonable interpretation [wherein the claim suggested that “available to redeem,” as being the intended use of the unlocking data]. The limitation has been amended to read, “ wherein redemption of the at least one second output by providing the unlocking data,  makes the unlocking data redeemable by the at least one first output.” Although this language addresses the intended use problem, the applicant seems to circulus in demonstrando: For example, the broadest reasonable interpretation of the claim is that “…by providing the unlocking data, the unlock data is redeemable” sounds very much like, “you must obey the law, because it is illegal to break the law”. In other words, the Applicant’s limitation is not fully defined by the statement and requires further description.” How does providing the locking data make the unlocking data redeemable by at least one first output, say?
	Functional language- The claims have been amended to address functional language provided in the previous office action. Thus the functional language issue is withdrawn.

Claim 35 U.S.C. 112(a)  rejections
	Further rejections remain below under this statute 

Claim 35 U.S.C. 112(b) rejections
	Further rejections remain below under this statue
Claim 35 U.S.C. 102(a)(1)
	Based upon the evidence presented by the Applicant concerning the assignee of the prior art, the 35 U.S.C. 102(a)(1) rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear from the specification how providing the unlocking data makes the unlocking data redeemable by at least one first output.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the Applicant’s limitation is not fully defined by the statement and requires further description.” How does providing the locking data make
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Steps that are involved providing the locking data to make the unlocking data redeemable by at least one first output.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL S FELTEN/               Primary Examiner, Art Unit 3692